had but little doubt, if this indictment were submitted to the opinion of men unlearned in the law, it would be their unanimous opinion that the description of the manner in which the deceased came to his death was sufficiently set forth. But if the law has said otherwise, though the Court may not see the reason upon which the law is founded, they must be bound by it. It appears from the books that wounds capable of description must be described, that the Court may judge whether it be probable that death might have been produced by them. It appears probable that in this case Conway might have come to his death by the strokes stated to have been given; but the dimensions of the wounds being required, they cannot be dispensed with. The authorities to this point stand uncontradicted, except by West in his precedents, which, for the reasons stated by his brother Henderson, ought not to set aside the others. All the exceptions to this rule are cases where the wound cannot be described, such as where a limb is cut off or the body run through. He thought the exception was fatal to the indictment.